Citation Nr: 1216459	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from January 1955 to December 1957.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from a September 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

The appellant's service medical treatment records are incomplete; only his service separation examination is of record.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In July 2011, the RO made a formal finding of the unavailability of the Veteran's service records.  This determination was based on information from the National Personnel Records Center (NPRC) that the appellant's service records were fire-related and that no SGO or other records were available for him.  

In his April 2009 VA Form 9, the appellant requested a hearing before the Board.  He was subsequently scheduled for a Travel Board hearing in December 2011.  Prior to the date of the hearing (November 2011), the appellant withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.


FINDINGS OF FACT

1.  The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.

2.  The evidentiary record raises a reasonable doubt as to whether the appellant has tinnitus which is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  




II. The Merits of the Claims

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure from weapons fire and equipment related to his duties as a combat engineer while on active duty.  He has indicated that his post-service occupations were in quiet offices and that he had not been exposed to acoustic trauma since his service separation.  He maintains that his tinnitus is related to his in-service noise exposure and/or to his high frequency sensorineural hearing loss.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

In December 1957 the Veteran underwent a separation examination .  No audiometric testing was performed; whispered voice testing was utilized.  The associated report indicates normal hearing (whispered voice (15/15)).  There is no mention in the appellant's report of examination for separation of any problems with hearing or tinnitus and no complaints of these conditions were noted.  

The evidence of record includes medical records from the appellant's employer.  A November 1993 Executive Physical Report indicates that an audiogram was done which revealed bilateral high frequency hearing loss that was described as slightly worse compared to the results from the prior year.  
The October 1993 audiometric testing yielded the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
35
55
LEFT
10
10
45
55
45

Review of the appellant's VA medical treatment records reveals that he was seen in a VA outpatient clinic for various complaints, including hearing loss, in October 2001.  He reported having had a test two years before that he thought had shown bilateral high frequency hearing loss.  He also stated that he had noticed he was having problems with his hearing for several years.  The appellant underwent a VA hearing evaluation consultation in January 2002; it was noted that no previous evaluation was of record.  The appellant had been referred for testing due to his complaint of sudden acute or chronic hearing loss.  He was noted to have a history of unprotected exposure to small arms fire in the military but no noise exposure from occupational or recreational activities.  The appellant denied having tinnitus.  Examination revealed that the appellant had mildly asymmetrical (left greater than right) high frequency sensorineural hearing loss.  This hearing loss was described as appearing to be noise-induced and age-related.  

The appellant underwent VA audiometric testing in April 2008.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
55
70
LEFT
10
10
50
60
65

Speech audiometry revealed speech recognition ability of 92 each ear.  Both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist did not review the claims file or the private treatment records.  The appellant reported a history of some noise exposure in service from rifle fire and ranges without any hearing protection; he denied any other excessive noise exposure.  The examiner stated that the appellant had a history of tinnitus on the left that was not constant but recurrent.  The examiner concluded that it was less likely than not that the appellant's bilateral hearing loss or tinnitus were caused by acoustic trauma in service because the appellant did not have degradation of his hearing in service.  She related the appellant's current loss to presbycusis (age-related hearing loss).  The examiner stated that her opinion was based on her clinical experience and on the evidence reviewed.

Review of the appellant's more recent VA treatment records reveals that he was seen by a VA doctor of audiology in November 2008 for a diagnostic study.  The audiologist noted that the appellant had a history of military noise exposure.  The audiologist stated that the configuration of the appellant's hearing loss was consistent with noise-induced hearing loss.

The evidence unfavorable to the claim for service connection in this case consists of the service separation examination report which contains no mention of hearing loss or tinnitus; the many years between service and clinical documentation of hearing loss; the appellant's January 2002 denial of tinnitus; and the April 2008 negative VA audiology opinion.  

However, whispered voice testing (such as that noted on the separation examination) is insensitive to high frequency hearing loss which is the area of hearing most affected by noise exposure.  The appellant's tinnitus is recurrent and not constant, so it is feasible that he was not experiencing tinnitus on the date of his January 2002 clinic visit.  As to the negative April 2008 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  The April 2008 VA audiological examiner did not review all of the evidence of record and therefore her opinion was based on incomplete medical records.  Thus, the April 2008 audiology opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, as well as from tinnitus, and that he served in a combat engineering unit while he was on active duty.  Based on the appellant's service record, it may be assumed that he experienced noise trauma associated with his Army duties.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is VA audiology evidence dated in January 2002, and November 2008, that the appellant's complaints are related to his military noise exposure.

The Board concludes that evidence for and against the Veteran's claims for service connection for bilateral hearing loss and for tinnitus is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and find that service connection is warranted for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


